Title: Thomas Jefferson to George Flower, 12 September 1817
From: Jefferson, Thomas
To: Flower, George


                    
                        Dear Sir
                        Poplar Forest
Sep. 12. 17.
                    
                    Your favor of Aug. 12. finds me was yesterday recieved at this place; and I learn from it with pleasure that you have found a tract of country which will suit you for settlement. to us, your first purchase would have been more gratifying, by adding yourself and your friends to our society; but the overruling consideration, with us as with you, is your own advantage: and as it would doubtless be a great comfort to you to have your antient neighbors and friends settled around you, I sincerely wish that your proposition to ‘purchase a tract of land in the Illinois on favorable terms, for introducing a colony of English farmers,’ may encounter no difficulties from the established rules of our land department. the general law prescribes an open sale, where all citizens may compete, on an equal footing for any lot of land which attracts their choice. to dispense with this in any particular case, requires a special law of Congress, & to special legislation we are generally averse, lest a principle of favoritism should creep in, and pervert that of equal rights. it has however been done, on some occasions, where a special national advantage has been expected to overweigh that of adherence to the general rule. the promised introduction of the culture of the vine procured a special law in favor of the Swiss settlement on the Ohio. that of the culture of oil, wine & other Southern productions did the same lately for the French settlement on the Tombigbee. it remains to be tried whether that of an improved system of farming, interesting to so great a proportion of our citizens, may not also be thought worth a dispensation with the general rule. this I suppose is the principal ground on which your proposition will be questioned. for altho’, as to  other foreigners, it is thought better to discorage their settling together, in large masses, wherein, as in our German settlements, they preserve for a long time their own languages, habits and principles of government, & that they should distribute themselves sparsely among the natives for quicker amalgamation, yet English emigrants are without this inconvenience. they differ from us little but in their principles of government; and most of those (merchants excepted) who come here, are sufficiently disposed to adopt ours. what the issue therefore however of your proposition may probably be, I am less able to advise you than many others; for during the last 8. or 10. years I have no knolege of the administration of the land office or the principles of it’s government. even the persons on whom it will depend are all changed within that interval, so as to leave me small means of being useful to you. whatever they may be however, they shall be freely exercised for your advantage: and that, not on the interested selfish principle of increasing our own population at the expense of other nations; for the additions to that from emigration are but as a drop in a bucket to those by natural procreation; but to consecrate a sanctuary for those whom the misrule of Europe may compel to seek happiness in other climes. this refuge, once known, will produce reaction on the happiness even of those who remain there, by warning their taskmasters that when the evils of Egyptian oppression become heavier than those of the abandonment of country, another Canaan is open where their subjects will be recieved as brothers, and secured against like oppressions by a participation in the rights of self-government. if additional motives could be wanting with us to the maintenance of this right, they would be found in the animating consideration that a single good government becomes thus a blessing to the whole earth; it’s welcome to the oppressed restraining within certain limits the measure of their oppressions. but should even this be counteracted by violence on the right of expatriation, the other branch of our example then presents itself for imitation, to rise on their rulers, & do as we have done. you have set to your own country a good example, by shewing them a peaceable mode of reducing their rulers to the necessity of becoming more wise, more moderate, and more honest; and I sincerely pray that the lesson example may work for the benefit of those who cannot follow it, as it will for your own.
                    With mr Burkbeck, the associate of your late exploratory journeyings I have not the happiness of personal acquaintance; but I know him thro’ his Narrative of your journeyings together thro’ France. the impressions recieved from that give me confidence that a participation with yourself in assurances of the esteem & respect of a stranger will not be unacceptable to him, and the less when given thro’ you, & associated with those to yourself.
                    Th: Jefferson
                